JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s judgment on the jury verdict for appellee filed on December 13, 2002 be affirmed, because appellant has not demonstrated that the district court erred in declining to instruct the jury that any violation of the “white line rule” constituted negligence as a matter of law. See, e.g., 49 C.F.R. § 390.3(g)(2) (1996) (now found at § 390.3(f)(2)).
*132Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.